UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6446



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TYRONE TOSSIE, a/k/a Popeye,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-95-39-BO)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Tossie, Appellant Pro Se.  Fenita Morris Shepard, Jerri
Ulrica Dunston, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone Tossie appeals from the district court’s order denying

his Fed. R. Civ. P. 60(b) motion to amend or modify his criminal

conviction and sentence.   As the district court noted, Rule 60(b)

is not applicable to federal criminal proceedings.   Therefore, we

affirm the order of the district court.    United States v. Tossie,

No. CR-95-39-BO (E.D.N.C. Mar. 1, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2